Case 17-34196 Document 450 Filed in TXSB on 11/26/18 Page 1 of 7




                                                                      ENTERED
                                                                      11/26/2018




                                                   (Docket No. 423)
Case 17-34196 Document 450 Filed in TXSB on 11/26/18 Page 2 of 7
Case 17-34196 Document 450 Filed in TXSB on 11/26/18 Page 3 of 7
Case 17-34196 Document 450 Filed in TXSB on 11/26/18 Page 4 of 7
Case 17-34196 Document 450 Filed in TXSB on 11/26/18 Page 5 of 7
Case 17-34196 Document 450 Filed in TXSB on 11/26/18 Page 6 of 7
       Case 17-34196 Document 450 Filed in TXSB on 11/26/18 Page 7 of 7




               28



    /s/ Joshua W. Wolfshohl




ACCEPTED AND APPROVED:


     Signed: November 26, 2018.

                                       ____________________________________
                                       DAVID R. JONES
                                       UNITED STATES BANKRUPTCY JUDGE
